Citation Nr: 0528377	
Decision Date: 10/21/05    Archive Date: 11/01/05	

DOCKET NO.  04-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart murmur. 

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to compensation benefits for bleeding from 
the anus under the provisions of 38 U.S.C.A. § 1151 (West 
2002). 

5.  Propriety of the initial evaluation assigned for low back 
strain, evaluated as 10 percent disabling. 

6.  Entitlement to special monthly pension based on the need 
for regular aid and attendance of another or at the 
housebound rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1970 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The issue of the propriety of the initial evaluation assigned 
for low back strain is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran does not currently have a heart murmur that 
is related to active service.  

2.  The veteran does not currently have coronary artery 
disease, status post myocardial infarction, which is related 
to active service.  

3.  The veteran does not currently have hepatitis C that is 
related to active service.

4.  The veteran does not currently have additional disability 
manifested by bleeding of the anus as a result of VA medical 
care on May 3, 2003; he filed his claim for compensation 
under 38 U.S.C.A. § 1151 after October 1, 1997.

5.  The veteran's disabilities include coronary artery 
disease, status post coronary artery bypass grafting and 
myocardial infarction, evaluated as 60 percent disabling, and 
bilateral hearing loss, heart murmur, and hepatitis C, all 
evaluated as noncompensably disabling.

6.  The veteran is not blind, or so nearly blind, as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.  

7.  The veteran can walk unassisted and is able to feed, 
bathe, and clothe himself; he does not require care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  

8.  The veteran does not have any disability that is rated as 
100 percent disabling and he is not bedridden, or 
substantially confined to his home or immediate premises by 
reason of permanent disabilities.  


CONCLUSIONS OF LAW

1.  A heart murmur was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Coronary artery disease, status post myocardial 
infarction, was not incurred in or aggravated during active 
service, and the service incurrence of coronary artery 
disease may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

3.  Hepatitis C was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.  

4.  The criteria for disability compensation under 
38 U.S.C.A. § 1151 for disability manifested by bleeding from 
the anus have not been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.361 (2005).  

5.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connected Disabilities

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injuries 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for 90 days or more during a period of 
war and coronary artery disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 2002).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during wartime service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(b) (2005).  

Heart Murmur

Reports of the veteran's March 1970 service entrance 
examination and medical history completed in conjunction 
therewith reflects that the examiner noted that the veteran 
reported that he had a heart murmur as a child.  The report 
of the examination indicates that the veteran's heart was 
normal.  No murmur was found.  In November 1971 the veteran 
complained of chest pain.  The impression was probably 
pleurisy.  In February 1972 the veteran complained of chest 
pain.  He complained again of chest pain in June 1972.  The 
impression was no cardiac disease.  The report of the 
veteran's June 1973 service separation examination reflects 
that the veteran's heart and vascular system were normal.

Post service records include a December 1996 letter from a 
private physician which indicates that the veteran had a 
Grade I/VI systolic murmur at the apex, and a May 2003 VA 
treatment record which indicates that the veteran did not 
have any murmur.

The Board notes that the veteran testified during his 
personal hearing in April 2005, at pages 2 through 4, that he 
was never on profile for a heart murmur during his active 
service and never went to the clinic for care relating to his 
heart murmur during active service.  

Although the veteran reported at service entrance that he had 
a heart murmur as a child, a heart murmur was not shown at 
service entrance.  Therefore, the veteran is presumed to have 
been sound at the time he entered active service.  However, 
there is no indication that a heart murmur was noted during 
his active service, and at service separation the veteran's 
heart was normal.  Post service treatment records indicate 
both that the veteran has a murmur and does not have a 
murmur.

There is no competent medical evidence indicating that the 
veteran had a heart murmur during his active service or that 
any post service heart murmur is related to his active 
service by way of onset or by aggravation of a murmur the 
veteran may have had when he was a child.  There is competent 
medical evidence indicating that the veteran did not have a 
heart murmur during his active service.  Therefore, the Board 
concludes in the absence of any evidence indicating that a 
heart murmur existed during active service or that a heart 
murmur noted post service is related to active service and 
competent medical evidence indicating that the veteran did 
not have a heart murmur during active service, that a 
preponderance of the evidence is against a finding that the 
veteran currently has a heart murmur that was either incurred 
in or aggravated during his active service.

Coronary Artery Disease, Status Post Myocardial Infarction

At pages 4 through 6 of the transcript of the veteran's April 
2005 personal hearing the veteran testified that he had a 
myocardial infarction in 1987.  He indicated that he had no 
treatment before that and no doctor had told him that this 
was related to service.  

September 1987 private treatment records reflect that the 
veteran was seen with substernal chest pain.  The final 
diagnosis included myocardial infarction.  The report of a 
May 1997 VA medical examination reflects diagnoses including 
coronary artery disease, status post coronary artery bypass 
grafting.  

Information from the veteran's service medical records 
relevant to his cardiovascular status during active service 
has been set forth above.  There is no competent medical 
evidence indicating that the veteran's coronary artery 
disease existed during his active service or within one year 
of discharge from his active service.  There is competent 
medical evidence indicating that the veteran did not have 
cardiovascular disease during his active service and that the 
initial treatment for cardiovascular disease was in September 
1987.  Therefore, the Board concludes that a preponderance of 
the evidence is against a finding that the veteran had 
coronary artery disease during his active service or within 
one year of discharge from active service.  Further, with 
consideration of the time between the veteran's discharge 
from active service and the initial manifestation of his 
coronary artery disease at the time of a myocardial 
infarction in September 1987, the Board concludes that a 
preponderance of the evidence is against a finding that there 
is any relationship between the veteran's currently 
manifested coronary artery disease, status post myocardial 
infarction, and his active service.  

Hepatitis C

At pages 8 through 10 of the transcript of the veteran's 
April 2005 personal hearing he testified that he had no 
tattoos, blood transfusions, or intravenous drug usage during 
his active service.  He indicated that he was around a lot of 
guys who had hepatitis C and believed he got it from the 
water during his active service.  

Service medical records do not reflect any complaint, 
finding, or treatment for hepatitis C.  An April 2003 VA 
treatment record reflects that the veteran underwent a liver 
biopsy to determine if he had hepatitis C.  In May 2003 VA 
treatment records reflect a diagnosis and treatment for 
hepatitis C.  

There is no competent medical evidence indicating that the 
veteran had hepatitis C during his active service or for 
several decades after his active service.  There is no 
evidence indicating that the veteran had any risk for 
exposure to hepatitis C during his active service.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's currently 
manifested hepatitis C is related to his active service.  

1151 Claim

The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 for bleeding from the anus in July 2003.  
For claims filed after October 1, 1997, such as this claim, 
disability compensation shall be awarded for a qualifying 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each involved body part or system separately.  38 C.F.R. 
§ 3.361(b).  Claims based on additional disability due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d) (1) or (d) (2) of this section.  Claims based 
on additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d) (3) of 
this section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care provider substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361 (d) (1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361 (d) (2).  

At pages 22 through 24 of the transcript of the April 2005 
personal hearing the veteran testified that on May 3, 2003, 
he was seen at a VA medical facility because of chest pain.  
He testified that a rectal exam was performed.  He indicated 
that following the rectal exam, at page 22 of the transcript, 
that bleeding lasted from 2 to 2 1/2 days.  At page 25 of the 
transcript he indicated that bleeding lasted from 3 to 4 
days.  

VA treatment records, dated May 3, 2003, reflect that the 
veteran's chief complaint was chest tightness of a 12-hour 
duration.  The records indicate that rectal examination was 
normal and the stool was negative for occult blood.  A May 5, 
2003, VA treatment record reflects that the veteran had no 
complaints of chest pain or rectal bleeding.  

There is no competent medical evidence that the veteran 
currently experiences any disability manifested by bleeding 
from the anus that is related to the rectal exam performed at 
a VA facility on May 3, 2003, or that he currently 
experiences aggravation of any disability manifested by 
bleeding from the anus that is related to a rectal exam on 
May 3, 2003, at a VA facility.  Both the veteran and the 
competent medical evidence indicate that bleeding ceased 
after 2 to 4 days.  

Therefore, the Board concludes that a preponderance of the 
evidence is against a claim for compensation under § 1151 for 
bleeding from the anus because a preponderance of the 
evidence is against a finding that the veteran currently 
experiences any disability manifested by bleeding from the 
anus that is related to a rectal exam performed at a VA 
facility on May 3, 2003.  

Special Monthly Pension

Increased pension is payable to a veteran by reason of need 
for aid and attendance or being housebound.  38 C.F.R. 
§ 3.351 (a) (1).  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  An individual will be considered in need 
of regular aid and attendance if he:  (1)  Is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351 (b) (c).  

The following will be accorded consideration in determining 
the need for regular aid and attendance.  Inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For purposes of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352 (a).

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular functions, which the veteran is unable 
to perform, should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need the 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed.  They must be based on the 
actual requirements for personal assistance from others.  
Id.;  see Turco v. Brown, 9 Vet. App. 222 (1996).

There is no competent medical evidence of record indicating 
that the veteran currently is blind or so nearly blind as to 
meet the criteria set forth in 38 C.F.R. § 3.352 (a).  
Neither is the veteran a patient in a nursing home because of 
mental or physical incapacity.  Further, a review of all the 
medical evidence, including VA and private treatment records 
and VA examination reports, overwhelmingly indicates that the 
veteran does not require aid and attendance as a result of 
inability to dress or undress himself or keep himself 
ordinarily clean and presentable.  Neither does he require 
the adjustment of any prosthetic or orthopedic appliance.  
Further, it is not demonstrated that he is unable to feed 
himself through loss of coordination or weakness, nor is he 
unable to attend to the wants of nature.  Nor does any of the 
evidence indicate that the veteran is bedridden.  Rather, the 
evidence indicates that the veteran is able to dress and feed 
himself, and that he is not bedridden.  Further, he is able 
to attend to the wants of nature.  

At pages 20 through 22 of the transcript of the April 2005 
personal hearing the veteran testified that he was not 
housebound, that he could dress himself, and that he could 
feed and take care of himself.

With consideration that there is competent medical evidence 
indicating that the veteran is able to conduct his daily 
affairs on an independent basis as well as the veteran's 
testimony that he is capable of doing so, and no evidence 
indicating that he is unable to do so, a preponderance of the 
evidence is against a finding that he requires the regular 
assistance of another person to protect himself from the 
hazards of everyday living.  On the basis of the above 
analysis, a preponderance of the evidence is against a 
finding that the veteran is helpless or so nearly helpless as 
to require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.351, 3.352; Turco.  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521 (e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17 of this chapter):  (1)  Has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.351 (d).  

The RO has evaluated the veteran's disabilities as 60 percent 
for coronary artery disease, status post coronary artery 
bypass graft and myocardial infarction and noncompensable for 
bilateral hearing loss, heart murmur, and hepatitis C.  

VA and private treatment records, as well as reports of VA 
examinations, do not reflect that the veteran is actually 
confined to his home.  The veteran has testified that he is 
not confined to his home.  In the absence of any evidence 
indicating that any of the veteran's disabilities warrant a 
100 percent evaluation, and evidence in support of a finding 
that none of the disabilities are of a severity to warrant a 
100 percent evaluation, a preponderance of the evidence is 
against the assignment of a 100 percent evaluation for any 
single disability.

The veteran in this case does not meet the criteria for being 
housebound since he does not have a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, and since he is not substantially 
confined to his dwelling or immediate premises.  On the basis 
of the previous analysis with respect to the evaluation 
assigned to each of the veteran's disabilities, and all of 
the evidence indicating that he is physically able to depart 
his premises, a preponderance of the evidence is against a 
finding that the veteran is permanently housebound.  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351.  

II.  Veterans Claims Assistance Act

VA has the duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §3.159 (b) (c) (2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103 (a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
advised of the VCAA by letters dated in May 2003 with respect 
to claims denied in a June 2000 decision and by letters dated 
in July and September 2003 with respect to the claim for 
disability compensation under 38 U.S.C.A. § 1151, which was 
denied in a March 2004 RO decision.  Therefore, he was 
advised of the VCAA prior to the initial AOJ decisions.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) must be provided to the veteran prior to 
adjudication of their claim and must:  (1)  Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that they will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  The 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  

In this case, each of the three May 2003 VCAA letters 
described the evidence that would support the veteran's claim 
and advised the veteran to submit information regarding the 
evidence or the evidence itself, effectively informing the 
veteran that he should submit any evidence in his possession 
that pertained to the claim.  

One of the May 2003 letters referred to a heart murmur and 
did not specifically address coronary artery disease with 
myocardial infarction.  However, because of the reference to 
the heart the Board concludes that the notice is sufficient 
to identify the specific area the veteran should focus on in 
providing or identifying evidence.  Therefore, no prejudice 
results to the veteran.

Although the July 2003 VCAA notice regarding the claim for 
bleeding from the anus under 38 U.S.C.A. § 1151 did not 
correctly inform the veteran with respect to what evidence 
would effectively support his claim, a separate September 
2003 letter advising him regarding another § 1151 claim 
provided the correct information regarding what must be 
established to win entitlement to compensation under 
38 U.S.C.A. § 1151.  In light of the September 2003 letter 
the Board concludes that the veteran was correctly and 
properly informed regarding his claim for disability 
compensation under § 1151.  These letters also informed him 
to send the information describing the additional evidence or 
the evidence itself, effectively advising him to submit any 
evidence that he had that was relevant to the claim.  

Further, an October 2003 letter advised the veteran to submit 
any evidence and information requested with respect to the 
veteran's § 1151 claims.  Also, April and July 2004 
statements of the case provided the veteran with VCAA 
implementing regulations.  Therefore, the Board concludes 
that the aforementioned letters and statements of the case 
contained all of the elements necessary to comply with 
Pelegrini.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board performs a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104 (a) all questions in a matter which, under 38 U.S.C.A. 
§ 511 (e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veteran's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, each of the four requirements of a VCAA notice has 
been fully satisfied.  

With respect to the VA's duty to assist, private and VA 
treatment records have been obtained.  The veteran has been 
afforded a personal hearing.  Although the veteran has not 
been afforded VA examinations specific to the issues decided 
herein, the evidence of record is adequate to decide the 
claims because it contains sufficient information to compare 
the veteran's current disability status with his active 
service as well as his condition on May 3, 2003, immediately 
thereafter, and currently, and there is no evidence 
indicating that current disability for which service 
connection is sought may be related to an established event, 
injury, or disease in service.  Further, there is sufficient 
medical evidence to determine the veteran's ability to take 
care of himself as well as his ability to leave his home.  
Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case, where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for a heart murmur is denied.  

Service connection for coronary artery disease, status post 
myocardial infarction is denied.  

Service connection for hepatitis C is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
bleeding from the anus is denied.

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.  


REMAND

The veteran was last afforded an examination for his service-
connected low back strain in March 2004.  At that time he 
indicated that he had low back pain that would go down his 
left leg.  In April 2004 the veteran reported low back pain 
that radiated down both lower limbs and in June 2004 he 
reported pain radiating down his right leg.  VA treatment 
records, dated in June 2004, indicate that at one time the 
veteran had decreased range of motion of the low back, and at 
another time he had range of motion "WFL" in all planes with 
pain at the end.  

During his personal hearing in April 2005, at pages 10 and 
11, he indicated that he received treatment at a VA medical 
center every 2 to 3 months.  At pages 11 and 12 he testified 
that he had constant pain that radiated to his toes, which 
was worse after physical activities.  At page 13 he indicated 
that his low back range of motion was more diminished with 
time, and at page 15 he testified that he had been provided 
with a heating pad and TENS unit.  

With consideration of the veteran's testimony indicating that 
range of motion was more diminished and VA treatment records 
which reflect additional symptoms following the most recent 
examination, the Board concludes that the veteran should be 
afforded an additional VA examination to determine the 
current nature and extent of his service-connected low back 
strain.  Also, it appears that additional VA treatment 
records, relating to the veteran's back, are available.

Further, compensation has been granted for his low back 
strain from August 4, 2003.  The statement of the case, 
issued in July 2004, reflects the diagnostic criteria for 
evaluating back disabilities, which became effective in 
September 2003.  The record does not indicate that the 
veteran's low back strain has been evaluated under the 
diagnostic criteria in effect prior to September 2003 or that 
he has been provided with these criteria in a statement or 
supplemental statement of the case.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  Request all records relating to 
treatment of the veteran's back from the 
Buffalo VA Medical Center from July 2004 
to the present.  

2.  Afford the veteran a VA orthopedic 
examination to determine the nature and 
extent of his service-connected low back 
strain.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected low back strain, 
including setting forth in degrees of 
excursion any limitation of motion of the 
thoracolumbar spine.  The examiner is 
also requested to:  (1)  Express an 
opinion as to whether pain that is 
related to the veteran's service-
connected low back strain could 
significantly limit the functional 
ability of the low back during flare-ups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result the 
service-connected low back strain, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

3.  Then, readjudicate the issue of the 
propriety of the initial evaluation 
assigned for low back strain with any 
appropriate consideration of the 
diagnostic criteria for evaluating back 
disabilities in effect prior to September 
2003.  If the determination is 
unfavorable, a supplemental statement of 
the case, which provides pertinent 
diagnostic criteria for evaluating back 
disabilities in effect prior to September 
2003, should be provided to the veteran 
and his representative and they should be 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


